80508: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-09205: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80508


Short Caption:HELIX ELEC. OF NEV., LLC VS. APCO CONSTR., INC. C/W 77320Court:Supreme Court


Consolidated:77320*, 80508Related Case(s):61131, 75197, 76276, 77320, 79301


Lower Court Case(s):Clark Co. - Eighth Judicial District - A571228Classification:Civil Appeal - General - Other


Disqualifications:Case Status:En Banc Reconsider Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/13/2020 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:12/02/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentHelix Electric of Nevada, LLCRichard L. Peel
							(Peel Brimley LLP/Henderson)
						Eric B. Zimbelman
							(Peel Brimley LLP/Henderson)
						


Respondent/Cross-AppellantAPCO Construction, Inc.Mary E. Bacon
							(Spencer Fane LLP/Las Vegas)
						Elizabeth J. Bassett
							(Fennemore Craig P.C./Reno)
						Christopher H. Byrd
							(Fennemore Craig, P.C./Las Vegas)
						John Randall Jefferies
							(Fennemore Craig, P.C./Phoenix)
						Jack C. Juan
							(Marquis Aurbach Coffing)
						Cody S. Mounteer
							(Marquis Aurbach Coffing)
						John H. Mowbray
							(Spencer Fane LLP/Las Vegas)
						Thomas W. Stewart
							(Marquis Aurbach Coffing)
						





Docket Entries


DateTypeDescriptionPending?Document


01/30/2020Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


01/30/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-04169




01/30/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-04171




02/03/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC)20-04536




02/03/2020Filing FeeFiling Fee Paid. $250.00 from Peel Brimley.  Check no. 12025. (SC)


02/13/2020Filing FeeFiling Fee due for Cross-Appeal. (SC)


02/13/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)20-06169




02/13/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)20-06177




02/13/2020Settlement Program ReportFiled ECAR/Other. The premediation conference has not been conducted. SJ states this case involves other Supreme Court related cases and is requesting that this case be reassigned to the SJ handling the related cases.  (SC)20-06184




02/13/2020Settlement NoticeIssued Notice: Settlement Judge Reassignment. Issued Amended Notice of Assignment to NRAP 16 Settlement Program.  New Settlement Judge: Stephen E. Haberfeld. (SC)20-06188




02/18/2020Filing FeeFiling Fee Paid. $250.00 from Fennemore Craig.  Check no. 5603. (Cross-Appeal) (SC)


02/20/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant/Cross-Respondent's Docketing Statement due: March 5, 2020. (SC).20-07061




02/24/2020Filing FeeReturned Filing Fee. Check No. 36614 returned to Fennemore Craig/Las Vegas. (SC)


03/04/2020Docketing StatementFiled Respondent/Cross-Appellant APCO Construction, Inc.'s Docketing Statement.  (SC)20-08754




03/04/2020AppendixFiled Appendix to Respondent/Cross-Appellant APCO Construction, Inc.'s Docketing Statement, Vol. 1.  (SC)20-08755




03/04/2020AppendixFiled Appendix to Respondent/Cross-Appellant APCO Construction, Inc.'s Docketing Statement, Vol. 2.  (SC)20-08756




03/04/2020AppendixFiled Appendix to Respondent/Cross-Appellant APCO Construction, Inc.'s Docketing Statement, Vol. 3.  (SC)20-08757




03/04/2020AppendixFiled Appendix to Respondent/Cross-Appellant APCO Construction, Inc.'s Docketing Statement, Vol. 4.  (SC)20-08758




03/04/2020AppendixFiled Appendix to Respondent/Cross-Appellant APCO Construction, Inc.'s Docketing Statement, Vol. 5.  (SC)20-08759




03/05/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge - Docketing Statement (with Appendix, Vols. 1 - 5).20-08792




03/05/2020Notice/IncomingFiled Certificate of Service - Respondent/Cross-Appellant's Docketing Statement Civil Appeals (with Appendix, Vols. 1 -5) served on Settlement Judge.  (SC)20-08838




03/05/2020Docketing StatementFiled Appellant's Docketing Statement. (SC).20-08928




03/05/2020AppendixFiled Helix Docketing Statement (Vol I). (SC).20-08929




03/05/2020AppendixFiled Helix Docketing Statement (Vol II). (SC).20-08930




03/05/2020AppendixFiled Helix Docketing Statement (Vol III). (SC).20-08931




03/05/2020AppendixFiled Helix Docketing Statement (Vol IV). (SC).20-08932




03/05/2020AppendixFiled Helix Docketing Statement (Vol V). (SC).20-08933




03/05/2020AppendixFiled Helix Docketing Statement (Vol VI). (SC).20-08934




03/05/2020AppendixFiled Helix Docketing Statement (Vol VII). (SC).20-08935




03/05/2020AppendixFiled Helix Docketing Statement (Vol VIII). (SC).20-08936




03/05/2020AppendixFiled Helix Docketing Statement (Vol IX). (SC).20-08937




03/05/2020AppendixFiled Helix Docketing Statement (Vol X). (SC).20-08938




03/05/2020AppendixFiled Helix Docketing Statement (Vol XI). (SC).20-08939




03/05/2020AppendixFiled Helix Docketing Statement (Vol XII). (SC).20-08940




03/05/2020AppendixFiled Helix Docketing Statement (Vol XIII). (SC).20-08941




03/05/2020AppendixFiled Helix Docketing Statement (Vol IV). (SC).20-08942




04/03/2020Settlement Program ReportFiled ECAR/Other. The parties have agreed to mediate via a private global JAMS mediation. (SC)20-12822




06/02/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-20763




06/04/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated For Appeal and Cross-Appeal. The parties were unable to agree to a settlement.  Appellant(s) and Respondent(s): 14 days transcript request; Appellant(s): 90 days opening brief and appendix.  Respondent(s): 30 days from opening brief to file combined answering brief on appeal and opening brief on cross-appeal.  Appellant(s): 30 days from that combined brief to file combined reply brief on appeal and answering brief on cross-appeal. Respondent(s): 14 days from that combined brief to file reply brief on cross-appeal.  (SC)20-20946




06/18/2020Transcript RequestFiled Appellant/Cross-Respondent's Certificate that No Transcript is Being Requested. (SC)20-22816




07/15/2020MotionFiled Respondent/Cross-Appellant's Motion for Leave to File Late Certificate that No Transcript is Being Requested. (SC)20-26063




07/28/2020Order/ProceduralFiled Order Denying Motion.  Respondent/cross-appellant shall have 7 days from the date of this order to file and serve its certificate that no transcript will be requested.  (SC)20-27426




08/03/2020Transcript RequestFiled Respondent/Cross-Appellant's Certificate of No Transcript Request. (SC)20-28224




08/21/2020Order/ProceduralFiled Order Consolidating Appeals, Granting Motion in 77320, and Reinstating Briefing in 77320. These appeals are consolidated for all appellate purposes. The motion to file an amended docketing statement in Docket No. 77320 is granted.  The amended docketing statement was filed on August 27, 2019.  The briefing schedule in Docket No. 77320 is reinstated. The briefing schedule in these consolidated appeals shall proceed as set forth in Docket No. 80508.  Accordingly, appellant/cross-respondent shall have until September 2, 2020, to file and serve a single opening brief and an appendix. Nos. 77320/80508. (SC).20-30913




08/26/2020MotionFiled Appellant/Cross Respondent Motion to Extend Time Unopposed to File Opening Brief. Nos. 77320/80508 (SC)20-31471




08/28/2020Order/ProceduralFiled Order Granting Motion. Appellant/cross-respondent's opening brief and appendix due: October 2, 2020. Nos. 77320/80508 (SC)20-31805




09/25/2020MotionFiled Appellant's Unopposed Motion to Extend Time to File Opening Brief (Second Request) Nos. 77320/80508 (SC)20-35472




10/05/2020Order/ProceduralFiled Order Granting Motion. Appellant/cross-respondent's opening brief and appendix due: October 16, 2020. Nos. 77320/80508  (SC)20-36436




10/09/2020MotionFiled Motion to Withdraw and to Remove from Service List. (Respondent/Cross-Appellant, attorney Thomas Stewart) (SC)20-37179




10/16/2020BriefFiled Appellant/Cross Respondent's Consolidated Opening Brief.  Nos. 77320/80508. (SC)20-37995




10/16/2020AppendixFiled Joint Appendix - Volumes 1-5. Nos. 77320/80508. (SC)20-37997




10/16/2020AppendixFiled Joint Appendix - Volumes 6-10.  Nos. 77320/80508.  (SC)20-37998




10/16/2020AppendixFiled Joint Appendix - Volumes 11-15.  Nos. 77320/80508. (SC)20-38003




10/16/2020AppendixFiled Joint Appendix - Volumes 16-20.  Nos. 77320/80508. (SC)20-38010




10/16/2020AppendixFiled Joint Appendix - Volumes 21-24.  Nos. 77320/80508.  (SC)20-38017




10/16/2020AppendixFiled Joint Appendix - Volumes 25-28.  Nos. 77320/80508.  (SC)20-38019




10/16/2020AppendixFiled Joint Appendix - Volumes 29-33.  Nos. 77320/80508.  (SC)20-38021




10/16/2020AppendixFiled Joint Appendix - Volumes 35-38.  Nos. 77320/80508.  (SC)20-38023




10/16/2020AppendixFiled Joint Appendix - Volumes 39-42.  Nos. 77320/80508.  (SC)20-38033




10/16/2020AppendixFiled Joint Appendix - Volumes 43-46 (Part 1).  Nos. 77320/80508.  (SC)20-38034




10/16/2020AppendixFiled Joint Appendix - Volumes 47-50.  Nos. 77320/80508.  (SC)20-38038




10/16/2020AppendixFiled Joint Appendix - Volumes 51-53.  Nos. 77320/80508. (SC)20-38041




10/16/2020AppendixFiled Joint Appendix - Volumes 54-57. Nos. 77320/80508. (SC)20-38045




10/16/2020AppendixFiled Joint Appendix - Volumes 58-61. Nos. 77320/80508. (SC)20-38047




10/16/2020AppendixFiled Joint Appendix - Volumes 62-65. Nos. 77320/80508. (SC)20-38048




10/16/2020AppendixFiled Joint Appendix - Volumes 66-69. Nos. 77320/80508. (SC)20-38049




10/16/2020AppendixFiled Joint Appendix - Volumes 70-73. Nos. 77320/80508. (SC)20-38050




10/16/2020AppendixFiled Joint Appendix - Volumes 74-77. Nos. 77320/80508. (SC)20-38052




10/16/2020AppendixFiled Joint Appendix - Volumes 78-81. Nos. 77320/80508. (SC)20-38055




10/16/2020AppendixFiled Joint Appendix - Volumes 82-85. Nos. 77320/80508. (SC)20-38056




10/16/2020AppendixFiled Joint Appendix - Volumes 86-89. Nos. 77320/80508. (SC)20-38058




10/16/2020AppendixFiled Joint Appendix - Volumes 90-93. Nos. 77320/80508. (SC)20-38060




10/16/2020AppendixFiled Joint Appendix - Volumes 94-97. Nos. 77320/80508. (SC)20-38061




10/16/2020AppendixFiled Joint Appendix - Volumes 98-101. Nos. 77320/80508. (SC)20-38063




10/16/2020AppendixFiled Joint Appendix - Volumes 102-105. Nos. 77320/80508. (SC)20-38065




10/16/2020AppendixFiled Joint Appendix - Volumes 106-109. Nos. 77320/80508. (SC)20-38068




10/16/2020AppendixFiled Joint Appendix - Volumes 110-113. Nos. 77320/80508. (SC)20-38071




10/16/2020AppendixFiled Joint Appendix - Volumes 114-117. Nos. 77320/80508. (SC)20-38073




10/16/2020AppendixFiled Joint Appendix - Volumes 118-120. Nos. 77320/80508. (SC)20-38078




10/16/2020AppendixFiled Certificate of Service of Appendix (Volumes 1 - 120) Nos. 77320/80508. (SC)20-38079




10/16/2020AppendixFiled Certificate of Service - Joint Appendix (Appendix Volumes 1 - 120). Nos. 77320/80508. (SC)20-38106




10/21/2020AppendixFiled Joint Appendix - Vol 34. Nos. 77320/80508. (SC)20-38663




11/11/2020MotionFiled Respondent/Cross-Appellant APCO Construction, Inc.'s Motion to Extend Time to File Opening Brief. Nos. 77320/80508 (SC)20-41230




12/03/2020Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time to file the combined answering brief on appeal and opening brief on cross-appeal is granted.  Respondent/cross-appellant shall have until February 4, 2021, to file and serve the combined brief.  Nos. 77320/80508.  (SC)20-43776




02/03/2021MotionFiled Respondent/Cross-Appellant's Motion to Extend Time to File Answering Brief/Opening Brief. (Second Request)Nos. 77320/80508 (SC)21-03298




02/12/2021Order/ProceduralFiled Order Granting Motion.  Respondent/cross-appellant shall have until February 18, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  Nos. 77320/80508.  (SC)21-04260




02/18/2021BriefFiled Respondent/Cross-Appellant's Answering Brief Combined Opening Brief on Cross-Appeal. Nos. 77320/80508 (SC)21-04815




03/16/2021MotionFiled Appellant/Cross-Respondent's Unopposed Motion to Extend Time to File Consolidated Reply to Answering Brief and Answering Brief to Cross-Appeal. (First Request) Nos. 77320/80508 (SC)21-07650




03/17/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief and Answering Brief on Cross Appeal. Due April 21, 2021. Nos. 77320/80508  (SC)21-07658




04/21/2021BriefFiled Appellant/Cross-Respondent's Combined Reply to Answering and Answering Brief to Cross-Appeal. (SC)21-11574




05/18/2021Case Status UpdateBriefing Completed/To Screening.  Nos. 77320/80508.  (SC)


05/20/2021MotionFiled Respondent/Cross-Appellant's Unopposed Motion to Extend Time to File Cross Reply Brief. Nos. 77320/80508 (SC)21-14615




05/25/2021Order/ProceduralFiled Order Granting Motion. Respondent/cross-appellant's reply brief on cross-appeal due: June 4, 2021. Nos. 77320/80508  (SC)21-14895




05/27/2021BriefFiled Respondent/Cross-Appellant's Reply Brief on Cross-Appeal. Nos. 77320/80508 (SC)21-15202




05/27/2021Case Status UpdateBriefing Completed/To Screening. Nos. 77320/80508 (SC)


10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled before the Southern Nevada Panel on December 2, 2021, at 10:00 a.m., in Las Vegas.  The argument shall be limited to 30 minutes.  Nos. 77320/80508.  (SC)21-28538




11/17/2021Notice/IncomingFiled Respondent/Cross Appellant's Notice of Supplemental Authority. Nos. 77320/80508 (SC)21-33115




11/18/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33213




12/02/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. Nos. 77320/80508. (SC).


03/24/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Majority: Parraguirre/Stiglich/Silver. 138 Nev. Adv. Opn. No. 13. Nos. 77320/80508. SNP21-RP/LS/AS. (SC).22-09205




04/11/2022Notice/IncomingFiled Appellant/Cross-Respondent's Notice of Appearance for Joel D. Henriod, Daniel F. Polsenberg, and Abraham G. Smith. Nos. 77320/80508 (SC)22-11456




04/11/2022MotionFiled Appellant/Cross-Respondent's Motion to Extend Time to File Petition for Rehearing. Nos. 77320/80508 (SC)22-11457




05/05/2022Order/ProceduralFiled Order Granting Motion. The clerk of this court shall add Mr. Polsenberg, Mr. Henriod, and Mr. Smith as counsel of record for appellant/cross-respondent on this court's docket. Appellant/cross-respondent has filed a motion requesting an extension of time to file a petition for rehearing.  The motion is granted.  Appellant/cross-respondent's petition for rehearing due: May 11, 2022. No further extensions of time to file a petition for rehearing will be granted.  If no petition for rehearing is filed within this time period, the clerk shall issue the remittitur. Nos. 77320/80508 (SC)22-14442




05/11/2022Post-Judgment PetitionFiled Appellant/Cross-Respondent's Petition for Rehearing. Nos. 77320/80508 (SC)22-15026




05/11/2022Filing FeeFiling fee paid. E-Payment $150.00 from Joel D. Henriod. Nos. 77320/80508 (SC)


05/24/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  Nops. 77320/80508.  (SC)22-16438




06/07/2022Post-Judgment PetitionFiled Appellant/Cross-Respondent's Petition for En Banc Reconsideration. Nos. 77320/80508. (SC)Y22-18108




06/23/2022Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration. Respondent/cross-appellant's answer to the petition due: 14 days. Nos. 77320/80508. (SC)22-19880




07/07/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent/Cross-Apellant's Answer to Petition for En Banc Reconsideration due:  July 21, 2022.  Nos. 77320/80508.  (SC)22-21359




07/20/2022Post-Judgment PetitionFiled Respondent/Cross-Appellant's Answer to En Banc Reconsideration. Nos. 77320/80508 (SC)Y22-22876




08/02/2022MotionFiled Appellant/Cross-Respondent's Motion for Permission to File a Reply in Support of Petition for En Banc Reconsideration. Nos. 77320/80508 (SC)Y22-24195





Combined Case View